DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nautiyal et al. (US 7,372,764 B2), and further in view of  Baek et al. (US 2020/0105345 A1).
Regarding claim 1, Nautiyal teaches a memory circuit comprising:
a first driver circuit (Fig. 11, inherent driver will be coupled to word line or column line);
a first column of memory cells coupled to the first driver circuit (Fig. 1, column of memory cells Memcell);
a first current source (Supply terminal and transistor M82 are the first current source);
a tracking circuit configured to track a leakage current of the first column of memory cells (Tracking circuit 84); and
a footer circuit (Footer circuit comprises transistors M81 and M83) coupled to the first column of memory cells, the first current source and the tracking circuit.
Nautiyal is silent in teaching wherein the first driver circuit comprises: a first amplifier comprising a first input terminal, a second input terminal and a first output terminal; and a first transistor comprising a first gate and a first drain, wherein the first gate is coupled to the first output terminal, and the first drain is coupled to the second input terminal.
Baek teaches first driver circuit comprises: a first amplifier comprising a first input terminal, a second input terminal and a first output terminal; and a first transistor comprising a first gate and a first drain, wherein the first gate is coupled to the first output terminal, and the first drain is coupled to the second input terminal (Fig. 10, driver circuit 60 drives comprises a sense amplifier 62 and transistor 64).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use the driver circuit in order to detect the leakage current and compensate for the leakage current.
Regarding claim 2, Nautiyal further teaches the memory circuit of claim 1, wherein the tracking circuit comprises:
a second driver circuit (Diode M80); and 
a first column of tracking cells (Column tracking cells 84) configured to track the leakage current of the first column of memory cells, and coupled between a first conductive line (line between transistors M82 and M82) and a second conductive line (line between transistors M81 and M83), the first conductive line being coupled to the second driver circuit.
Regarding claim 10, Baek further teaches the memory circuit of claim 1, wherein the first transistor further comprises a first source, wherein the first drain is further coupled to a first end of a first conductive line of the first column of memory cells, and the first source is coupled to a first voltage supply (Fig. 10, first transistor 64 is coupled to a first conductive line, and the source side of the transistor 64 is coupled to VDD)

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 and 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824